OPINION OF THE COURT
Per Curiam.
Thomas Lukas has submitted an affidavit dated March 12, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Lukas was admitted to the practice of law by the Appellate Division of the Supreme Court, First Judicial Department, on October 21, 1960, under the name Thomas James Lukas.
Mr. Lukas acknowledges that he is currently the subject of *84an investigation by the Grievance Committee for Second and Eleventh Judicial Districts concerning his failure to forward to his clients funds totaling $5,000, representing their share of an inheritance. The funds were ultimately sent to the clients after the receipt of the complaint from the Grievance Committee.
Mr. Lukas indicates that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Thomas Lukas as a member of the Bar is accepted and directed to be filed. Accordingly, Thomas Lukas is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Kunzeman, JJ., concur.
Ordered that the resignation of Thomas Lukas is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Thomas Lukas is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Thomas Lukas shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Thomas Lukas is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.